EXHIBIT 10.1

 



2012 MANAGEMENT CASH INCENTIVE PLAN



 

Russ Pagano and **

 

Russ Pagano and ** shall each be provided the following milestone-based cash
incentive bonus opportunities, totaling a maximum of up to $100,000:

 

(1)A single cash incentive bonus based upon the date of the ABG Approval (as
defined below), in the amount of:

 

(a)Eighty thousand dollars ($80,000); provided that ABG Approval occurs on or
before **; or

 

(b)Fifty thousand dollars ($50,000); provided that ABG Approval occurs after **,
but on or before **; or

 

(c)Twenty thousand dollars ($20,000); provided that ABG Approval occurs after
**, but on or before **;

 

wherein “ABG Approval” shall occur upon: (1) FDA Approval of Augment Bone Graft
(“ABG”), (2) the approval by all requisite state governmental agencies that are
required to sell ABG in at least **, and (3) filing for a manufacturer’s license
in **l.

 

(2)Twenty thousand dollars ($20,000); provided that on or before ** BioMimetic
receives regulatory marketing approval to begin selling Augment® Bone Graft in
all major markets in the European Union (“EU”), and BioMimetic receives the $10
million milestone payment from Luitpold under the November 1, 2010 agreement
between BioMimetic and Luitpold entitled Amendment No. 1 to Agreement
Terminating Research, Development and Marketing Agreement.

 

  

**Omitted information is the subject of a request for confidential treatment
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as amended,
and has been filed separated with the Securities and Exchange Commission.

 



 

